 Case 0:19-mj-06514-BSS Document 1 Entered on FLSD Docket 10/28/2019 Page 1 of 4

AO 9I(Rcv.08/09) CriminalComplaint

                                U NITED STATES D ISTRICT C OURT
                                                       forthe
                                            Southern DistrictofFlorida

                 United StatesofAmerica                       )
                           V.                                 )
                  CO LLEEN SIM PSO N,                         )   CaseNo. 19-6514-SELTZER
                                                              )
                                                              )
                                                              )

                                             CRIM INAL COM PLAINT

         1,thecomplainantin thiscase,statethatthefollowing istrueto the bestofmy knowledge and belief.
Onoraboutthedatets)of                pctober27,2019         inthecountyof               Broward          inthe
  Southqm  -   Districtof              Florida      ,thedefendantts)violated:
           CodeSection                                             OffenseDescri
                                                                               ption
Title3l,U.S.C.Section 5332              Bulkcash smuggling




         Thiscriminalcomplaintisbased on thesefacts:
         SEE ATTACHED AFFIDAVIT.




         W Continuedontheattachedsheet.


                                                                               Complainant'
                                                                                          ssi
                                                                                            gnature      -

                                                                             SA RafaelM oronta,HSl
                                                                                pzntednameandtitle
Swolm to beforem eand signed in m y presenee.


o ate,            -   1% ,
                         '
                         b%:
                                                                                 J ge'
                                                                                     ssignature

City andstate:               FortLauderdal
                                         e, Florida    - --        BAFRY S.SELTZER U.S.MAGISTRATE JUDWE
                                                                                printeknameand,f//c '
Case 0:19-mj-06514-BSS Document 1 Entered on FLSD Docket 10/28/2019 Page 2 of 4


                                            A FFID A VIT

       1,RafaelM oronta,being duly sw orn,do hereby depose and state:

               1 am a SpecialA gent w ith the D epartm entof Hom eland Security,Hom eland Security

InvestigationsCûHSl'')in FortLauderdale,Florida,and havebeen so employed since 2011.lam an
investigativeorlaw enforcementofficeroftheUnited StateswithinthemeaningofSection 251047)of
Title 18,United StatesCode;thatis,an officeroftheUnited Stateswho isempoweredby 1aw to conduct

investigationsand m ake arrestsfor offenses enum erated in Titles 8,18,21 and 31 ofthe U nited States

Code. A s an H S1 Special A gent, 1 have participated in m ultiple narcotics investigations involving

physicaland electronic surveillance,execution of search,seizure and arrestw arrants,investigation of

internationaldrug im portations and dom estic drug distribution organizations,as wellas investigations

involving thetransportoflarge quantitiesofcash,concealed orotherw ise.

              ThisA ffidavitisbased upon m y personalknow ledge,asw ellason inform ation provided

to m e by otherlaw enforcem entofficersand agencies.The inform ation setforth herein isprovided solely

for the purpose of establishing probable cause in supportof a crim inalcom plaint charging CO LEEN

AN G ELIN E SIM PSON w ith bulk cash sm uggling,in violation of Title 31,U nited StatesCode,Section

5332.BecausethisAffidavitissubmitted forthelimited purpose ofestablishing probable cause,itdoes

notincludea11the details ofthe investigation ofw hich lam aw are.H ow ever,no inform ation ktlow n that

w ould tend to negate probable cause has been w ithheld from thisA ffidavit.

              O n October 27, 2019,at approxim ately 4:00 p.m .,CO LEEN A N GELIN E SIM PSON

boarded JetBlue tlight 875 to K ingston,Jam aica at FortLauderdale-l-lollyw ood lnternationalA irport

(FLL)inFortLauderdale.SIM PSON isanaturalizedU.S.citizen.




                                             Page 1 of3
Case 0:19-mj-06514-BSS Document 1 Entered on FLSD Docket 10/28/2019 Page 3 of 4


               After boarding her tlightatFLL,SIM PSON 'S checked luggage was inspected by the

TransportationSecurityAdministration(TSA),atwhichpointthex-rayrevealedananomalyintherear
liningofthebag.TSA advised U.S.CustomsandBorderProtection(CBP)aboutthefindings.
               CBP responded to SIM PSON 'S departure gate and had SIM PSON rem oved from the

aircraft.Upon herrem oval,SIM PSON was asked to answerquestions found on the CP-503 tdcurrency

Reporting''fonn.Priortoansweringthequestions,SIM PSON statedtotheCBP officersthattheluggage

in question w as hers and that she packed it herself. SIM PSON w as asked how m uch currency or

m onetary instruments she was transporting and whether she was transporting more than $10,000 for

herselforanyone else.SIM PSON responded thatshe was notand thatshe had a totalof$400 in her
possession.A fter CBP x-rayed and inspected the bag,CBP ofticers discovered a false sided bottom

which concealed avacuum sealed package found to contain $43,000 U.S.dollars.
              ln a post-M iranda statem ent, SIM PSON advised that she w as going to Jam aica to

celebrate her birthday,had paid for the trip herself and was to stay at her late m others'hom e for the

duration ofhertrip.SIM PSON also said she hasbeen a Stnailtech''forabout15 years,earns $1200 a

month,and paysrentof$1500 a m onth.SIM PSON isthe soleproviderofher lo-m onth-old daughter
who she w astraveling w ith on thistrip to Jam aica.

               SIM PSON also said thatshe'shad thisluggage forabout2 yearsw hich w asgiven to her

by a guy she only knew astdsteve.''SIM PSON advised she had used the luggage on tw o prioroccasions

including atrip to M exico.She adm itted thatshe recognized the luggage in question and thatitw ashers

and she packed itherself.A narcotic sniffing canine alerted to the scent of narcotics on the btm dle of

currency seized from the bag carried by SIM PSON .

       8.     Based on the foregoing facts,1respectfully subm itthatthere isprobable cause to believe

that on or about October 27,2019,in Brow ard County,in the Southern D istrictof Florida,COLEEN

                                              Page 2 of3
Case 0:19-mj-06514-BSS Document 1 Entered on FLSD Docket 10/28/2019 Page 4 of 4


ANGELINE SIM PSON ,did knowingly and with intentto evade a currency reporting requirements,

concealm orethan $10,000 in currency ormonetaryinstrum entsand attempttotransportortransfersuch
currency orm onetary instrum entfrom a place within the U .S.to a place outside the U .S.in violation of

Title 31,U nited States Code,Section 5332.

FURTH ER A FFIA N T SA YETH N A U GH T.


                                             R AFA EL M O RON TA
                                             SpecialA gent
                                             D epartm entofH om eland Security
                                             Hom eland Security lnvestigations

Subscr' jt
this
          oandswornbeforeme
        nday ofOctober,2019.



BARRY S. L ZER
UN ITED STA M A G ISTR ATE JUD G E




                                              Page3 of3
